Citation Nr: 1104679	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  04-25 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected residuals of fractured left radial 
head with chronic left elbow pain.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James Alsup, Counsel




INTRODUCTION

The Veteran served on active duty from September 1980 to 
September 1984 and then served with the Arkansas Air National 
Guard until June 2002.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  That decision granted service connection for 
a left elbow disability and evaluated it as 10 percent disabling 
effective from February 25, 2002.  The Veteran disagreed with the 
evaluation and perfected an appeal.  

The Board remanded the case for further development in May 2008 
and April 2010.  That development was completed, and the case has 
since been returned to the Board for appellate review.


FINDING OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran's residuals of fractured left radial head are not 
manifested by impairment of the radius with nonunion in the upper 
half.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a fractured left radial head with left elbow pain 
have not been met. 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5212 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will first address preliminary matters and then render 
a decision on the issue on appeal.


Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that the Board errs as a 
matter of law when it fails to ensure compliance with remand 
orders.  Although VBA is required to comply with remand orders, 
it is substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination "more that substantially complied 
with the Board's remand order").

As noted above, the Board has twice remanded the Veteran's claim 
for further development.  Specifically, the Board indicated in a 
May 2008 remand that the Veteran should be provided with 
information informing her of how to substantiate an increased 
disability rating claim and should be afforded a VA examination 
by an examiner who had access to the Veteran's VA claims folder.  
The April 2010 remand further directed that the Veteran's records 
from the Social Security Administration (SSA) should be obtained.

The record shows that the Veteran was informed in a June 2008 
letter of how to substantiate an increased rating claim by 
providing evidence that her disability had gotten worse.  In 
addition, she was provided a VA examination in December 2009 by a 
VA examiner who reviewed the VA claims folder.  Finally, the 
record shows that SSA records pertinent to the Veteran were 
obtained and associated with the claims file in June 2010.  For 
those reasons, the Board finds that there has been substantial 
compliance with the prior remand orders.
Duties to Notify and To Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1).  

Upon receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
he claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from noncompensable 
to as much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration.  Finally, the notice must provide examples of the types 
of medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or his 
entitlement to increased compensation.  However, the notice 
required by section 5103(a) need not be specific to the 
particular Veteran's circumstances; that is, VA need not notify a 
Veteran of alternative diagnostic codes that may be considered or 
notify of any need for evidence demonstrating the effect that the 
worsening of the disability has on the particular Veteran's daily 
life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ). Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Nevertheless, the Veteran in this case is challenging the initial 
evaluation assigned following the grant of service connection for 
residuals of a fractured left radial head with chronic left elbow 
pain.  In Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91. See also VAOPGCPREC 8-2003 (December 
22, 2003).  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's duty 
to notify has been satisfied with respect to the issue of 
entitlement to a higher initial evaluation for residuals of 
fractured left radial head with chronic left elbow pain.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA and private medical 
records pertinent to the years after service are in the claims 
file and were reviewed by both the RO and the Board in connection 
with the Veteran's claims.  Her records from the Social Security 
Administration (SSA) were also obtained and associated with the 
claims file.  The Veteran has not identified any other 
outstanding records that are pertinent to her claim, and she has 
not requested a hearing before the Board.  

In addition, the Veteran was afforded VA examinations in August 
2007 and December 2009 in connection with her claim for a higher 
initial evaluation.  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate. Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the December 2009 VA 
examination obtained in this case is adequate, as it is 
predicated on a review of the claims file and all pertinent 
evidence of record as well as on a physical examination and fully 
addresses the rating criteria that are relevant to rating the 
disability in this case.

There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disability since she was last examined. 38 C.F.R. § 
3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted. VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met. 38 
C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and her representative 
throughout the course of this appeal by providing them with a SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to the Veteran's claim.  The Board concludes the Veteran 
was provided the opportunity to meaningfully participate in the 
adjudication of her claim and did in fact participate. Washington 
v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this appeal. 





Law and Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
"present level" of the veteran's disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where VA's adjudication of an increased rating claim is lengthy, 
a claimant may experience multiple distinct degrees of disability 
that would result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
on that claim is made.  Thus, VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the claim 
and with the initial rating decision granting service connection 
would be most probative of the degree of disability existing at 
the time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found. Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the schedular criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervation, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities. 38 C.F.R. 
§ 4.45.  Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimal compensable rating 
for the joint. 38 C.F.R. § 4.59.

The Veteran is currently assigned a 10 percent disability 
evaluation for her service-connected residuals of a fractured 
left radial head with chronic left elbow pain pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5212 (impairment of the 
radius.  The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code 
may be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
a VA adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5212 addresses the Veteran's diagnosed 
disability.  In this regard, the December 2009 VA examiner 
diagnosed the Veteran's elbow disability as a well-healed old 
hairline fracture of the left radial head with normal examination 
and no residuals and no loss of function.  The Board notes that 
the medical evidence does not show there is arthritis or 
ankylosis of the Veteran's left elbow.  Thus, Diagnostic Code 
5205, which pertains to ankylosis of the elbow, is not for 
application in this case.  Diagnostic Codes 5206 and 5207 provide 
disability ratings for limitation of flexion and extension of the 
elbow, and Diagnostic Codes 5208 addresses limitation of forearm 
flexion.  Diagnostic Code 5213 also provides for disability 
ratings involving limitation of motion of pronation and 
supination.  In this case, the evidence consistently shows that 
there is no limitation of motion.  Thus, Diagnostic Codes 5206, 
5207, 5208, and 5213 are not appropriate in this case.  
Similarly, the evidence does not show impairment of the flail 
joint, nonunion of the radius, or impairment of the ulna.  Thus, 
Diagnostic Codes 5209, 5210, and 5211 are not for application.

In summary, the Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more appropriate.  
Moreover, the Veteran and her representative have not requested 
that another diagnostic code be used.  Accordingly, the Board 
concludes that the Veteran is appropriately rated under 
Diagnostic Code 5212.

Under Diagnostic Code 5212, a 10 percent disability evaluation is 
contemplated for malunion of the minor or major radius with bad 
alignment.  A 20 percent disability evaluation is warranted when 
there is nonunion of the minor or major radius in the upper half.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  As 
demonstrated by the medical evidence of record, including the 
December 2009 VA examination, the Veteran is right-handed, and as 
such, minor, as opposed to major, disability ratings are 
applicable. 38 C.F.R. § 4.69.

As noted above, the record shows that the Veteran has been 
examined on two occasions since her claim was received by VA.  In 
an August 2007 examination report, the Veteran's left elbow 
symptoms were reported to be weakness and stiffness of the elbow 
when it was bent.  The Veteran also reported localized aching 
pain that was caused by physical activity and relieved by rest 
and medication.  The Veteran stated that the condition did not 
cause incapacitation, but that she had functional impairment from 
pain in the elbow.  The examiner noted tenderness of the left 
elbow, but no edema, effusion, weakness, redness, heat, guarding 
of movement, or subluxation.  The examiner further noted that the 
Veteran's range of motion of the left elbow was flexion of 145 
degrees with pain beginning at 145 degrees; extension of 0 
degrees with pain at 0 degrees; supination of 85 degrees with 
pain at 85 degrees; and, pronation of 80 degrees with pain at 80 
degrees.  Finally, the examiner noted that pain was the limiting 
factor of function, but that there was no additional loss of 
range of motion after repetitive movement and no loss of function 
due to fatigue, weakness, lack of endurance and incoordination.  
Left elbow x-ray evidence showed that the elbow was "within 
normal limits."

The Veteran was also examined in December 2009 by a VA examiner 
who reported that the Veteran told him that she had pain in her 
left elbow "when the weather is damp and raining," and that 
when her elbow "hits against anything she feels pain."  
Movement of the elbow was not painful.  The examiner indicated 
that the Veteran's left elbow disability was stable since its 
onset and that she treated her elbow pain with a pain killer.  
The examiner noted that there was no deformity, giving way, 
instability, stiffness, weakness, incoordination, decreased speed 
of the joint, episodes of dislocation or subluxation, locking 
episodes, inflammation, flare-ups, or effusion and  commented 
that the left elbow joint motion was not affected.  The examiner 
also stated there was no evidence of arthritis.  The examiner 
further reported that the Veteran's left elbow range of motion 
was flexion of 0 to 140 degrees; extension of 0 to 0 degrees; 
pronation of 0 to 75 degrees; and, supination of 0 to 80 degrees.  
In addition, the examiner indicated that there was no objective 
evidence of pain with active motion of the left elbow.  November 
2009 left elbow x-rays were "unremarkable."  The December 2009 
VA examiner diagnosed the Veteran's elbow disability as a "well-
healed old hairline fracture of left radial head with normal 
examination and no residuals and no loss of function."

The Veteran's disability is currently assigned a 10 percent 
evaluation.  As noted above, Diagnostic 5212 provides for a 20 
percent disability rating when the evidence shows nonunion in the 
lower half of the radius.  The x-ray evidence reported in both 
examinations revealed an essentially normal left elbow.  There 
was no evidence of loss of bone substance to any degree.   Nor 
was there evidence showing false movement or nonunion in the 
upper half.  As such, the medical evidence does not show that the 
Veteran has met the criteria for an initial evaluation in excess 
of 10 percent.  

In addition, the Board observes that normal elbow flexion range 
of motion is from 0 degrees to 145 degrees; normal forearm 
pronation is 0 degrees to 80 degrees; and normal forearm 
supination is from 0 degrees to 85 degrees.  See 38 C.F.R. 
§ 4.71, Plate I (2010).  The medical evidence shows that the 
Veteran's ranges of motion have consistently met or have been 
within 5 degrees of normal.  

Based on the foregoing, the Board finds that the competent 
medical evidence of record supports a conclusion that the 
Veteran's left elbow symptoms do not meet the criteria for a 
disability rating in excess of 10 percent.   The Board denies the 
claim for the reasons stated above. 

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  As discussed above, there are two 
medical examinations contained in the record evidence.  There is 
no other evidence showing the Veteran's left elbow symptoms.  The 
Board has already addressed that evidence as it pertains to the 
rating criteria and has determined that it does not meet the 
criteria for a disability rating in excess of 10 percent.  The 
Board finds that there is no further evidence to suggest that the 
Veteran's left elbow disability was any worse or less worse than 
depicted in the two medical examinations at any point during the 
pendency of the Veteran's claim.  For that reason, the Board 
finds that staged ratings are not appropriate.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's service-connected 
residuals of a fractured left radial head with chronic left elbow 
pain is not warranted on the basis of functional loss due to pain 
or weakness in this case, as the Veteran's symptoms are supported 
by pathology consistent with the assigned 10 percent rating, and 
no higher.  In this regard, the Board observes that the Veteran 
has complained of pain.  However, the effect of the pain in the 
Veteran's left elbow is contemplated in the currently assigned 10 
percent disability evaluation under Diagnostic Code 5212.  
Indeed, the September 2002 rating decision specifically indicated 
that a 10 percent disability evaluation was assigned because 
there were documented complaints of pain with medication 
prescribed for control of such symptoms.  The Veteran's 
complaints do not, when viewed in conjunction with the medical 
evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would warrant 
an increased evaluation.  In fact, the August 2007 examiner found 
that there was no additional loss of joint motion or joint 
function due to pain, fatigue, weakness, or lack of endurance 
following repetitive use.  The December 2009 examiner also found 
that there was no evidence of pain during motion and no 
limitation of motion of the Veteran's left elbow.  Therefore, the 
Board finds that the preponderance of the evidence is against a 
higher initial evaluation for the Veteran's left elbow 
disability.

In reaching this decision, the potential application of various 
provisions of Title 38 Code of Federal Regulations have been 
considered, whether or not they were raised by the Veteran. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, 
the Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1).  However, in this case, the Board finds that the 
record does not show that the Veteran's left elbow disability is 
so exceptional or unusual as to warrant the assignment of a 
higher rating on an extra-schedular basis. See 38 C.F.R. § 
3.321(b)(1) (2010).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate. See Thun v. 
Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service- connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned schedular 
evaluation is therefore adequate, and no extraschedular referral 
is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  
Otherwise, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's exceptional 
disability picture exhibits other related factors, such as those 
provided by the extraschedular regulation (38 C.F.R. § 
3.321(b)(1)) as "governing norms" (which include marked 
interference with employment and frequent periods of 
hospitalization).

The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation for 
the service-connected disability is inadequate.  A comparison 
between the level of severity and symptomatology of the Veteran's 
assigned rating with the established criteria found in the rating 
schedule shows that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  As discussed 
above, there are higher ratings available under the diagnostic 
codes, but the Veteran's disability is not productive of such 
manifestations.  As such, it cannot be said that the available 
schedular evaluation for the disability is inadequate.

Based on the foregoing, the Board finds that the requirements for 
an extraschedular evaluation for the Veteran's service-connected 
residuals of a fractured left radial head with chronic left elbow 
pain under the provisions of 38 C.F.R. § 3.321(b)(1) have not 
been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 
(2008).







ORDER

An initial disability rating in excess of 10 percent for service-
connected residuals of a fractured left radial head with chronic 
left elbow pain is denied.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


